DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Claims Status
The amendment with extension of time filed January 22, 2021, has been received and entered.
Claims 1-13 and 53 are pending.  Claim 1 is currently amended; claims 2, 4, 7 and 9 are original, and claims 3, 6, 8 and 10-12 are as previously presented.  The amendment has necessitated the use of an additional reference to meet the newly added claimed features.
Election/Restrictions
Applicant’s election without traverse of claims 1-12 (Group I) in the reply filed on June 25, 2020 is acknowledged.  Claims 13 and 52 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 25, 2020.  The rejection is maintained and is final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al (Mistry, S. 2007. Use of Hydrophilic-Coated Urethral Catheters in Management of Acute Urinary Retention. Urology. 70: 25-27.) in view of Lopez et al (Lopez, A. I. et al. 2011. Biofunctionalization of silicone polymers using poly(amidoamine) dendrimers and a mannose derivative for prolonged interference newly cited Michal et al (USP 6221425), cited on enclosed PTO-892 form.
Mistry et al teaches catheters with a hydrophilic coating for use in clinical practice (page 25, col. 2, paragraph 2). Indwelling urethral catheters are medical devices commonly used for bladder drainage to treat a variety of conditions that cause patients to have acute urinary retention (page 25, col. 1, paragraphs 1-2). In some patient cases, abnormal ureter anatomy causes difficulty with placing catheters which can cause trauma and more invasive procedures to be performed to allow for catheter placement (page 25, col. 2, paragraph 1). Mistry et al teaches that catheters with hydrophilic coatings are self-lubricating and allow for greater ease of catheter passage as well as decreased trauma and discomfort (page 25, col. 2, paragraph 2). Mistry et al further teaches the LoFric brand of hydrophilic catheters that have an outer layer coating comprised of polyvinylpyrrolidone that bind water on immersion, forming a water layer around the catheter (page 25, col. 2, last sentence into first sentence in col. 1 on page 26). Furthermore, these polyvinylpyrrolidone-coated catheters reduce friction between the urethra and catheter by 90-95% compared to ordinary catheters (page 26, col. 1, paragraph 1). 
Mistry et al does not teach catheters with a lubricious hydrophilic coating comprising a hydrophilic polymer matrix, further comprised of mannose located within the hydrophilic polymer matrix.
Lopez et al teaches the modification of silicon medical device coatings with mannose to reduce the adherence of uropathogenic bacteria on devices such as catheters(abstract). Lopez et al teaches that catheter-associated urinary tract infections are the most common type of hospital-acquired infections and are caused by the formation of pathogenic biofilms on the surface of urinary catheters (page 1, section: “Introduction”, paragraph 1). It is taught that many studies have attempted to inhibit biofilm formation using antimicrobial agents incorporated into the catheters typically made of silicone polymers, however, this also presents an obstacle as biofouling on catheters blocks the antimicrobial 
Michal et al teach a lubricious hydrophilic coating disposed on the surface of a medical device wherein the coating comprises a hydrophilic polymer matrix , see abstract, all lines.  Also, see col. 1, lines 50-67 and col. 2, all lines and lines 45-60 and col. 1-12, all lines. Note that a grafting component includes a monomer compound (e.g. mannose is a monomer compound).  However, mannose is not specifically disclosed, but monomers are disclosed to be inclusive within the coating comprised of a hydrophilic polymer matrix, which has resistance to wearing off, see col. 8, lines 15-35 and Example 4, all lines.
Modification of the polyvinylpyrrolidone-coated catheter, taught by Mistry et al, with mannose, as taught by Lopez et al, to produce a catheter (medical device) with a surface coating comprised of a hydrophilic polymer matrix as disclosed by Michal et al, and  grafted to comprise the mannose disclosed by Lopez et al, corresponds to the instantly claimed methods of claim 1.
It would have been obvious to one of skill in the art before the effective filing date to combine the teachings of Mistry et al, Lopez et al and Michal et al to produce the instantly claimed invention. Each of Mistry et al and Lopez et al and Michal et al recognize challenges in the field of catheters that need to be solved and present different methods of catheter modifications to overcome these challenges. Mistry et al teaches the modification of hydrophilic coatings, like polyvinylpyrrolidone (PVP), and that these coatings offer catheters the advantage of self-lubrication and decrease the trauma and pain felt by patients who use ordinary catheters (page 25, col. 2, paragraph 2). Mistry et al specifically teaches the LoFric catheter, a PVP-coated catheter, that reduces friction between the urethra and the catheter by 90-95% compared to ordinary catheters (page 26, col. 1, paragraph 1). Lopez et al teaches the modification of mannose incorporated into the coating of catheter devices (abstract). Lopez et al teaches that mannose-coated catheters offer the advantage of decreasing pathogenic-biofilm formation by interfering with the ability of uropathogenic bacteria to bind to the surface (page 2, first full paragraph; page 2, paragraph 3).  Michal et al teach formula for lubricious hydrophilic coating having a matrix-like or grafting components containing monomer compounds.  Mannose is recognized to be a monomer compound by one of skill in the art and Lopez et al teach the desire to select mannose for use in medical devices and within coatings for the devices.  To locate mannose within the hydrophilic polymer matrix would have been expected to provide successful results because Michal et al teach that such coatings showed resistance to wearing off.
One of skill in the art would recognize that these modifications alone would produce a catheter that is better than an ordinary, unmodified catheter and would, further, recognize that combining art-recognized, modifications would produce an even more superior catheter that provides increased benefits compared to any modification alone and an ordinary, unmodified catheter. One of skill in the art would be motivated to combine the teachings of these three references in order to produce hydrophilic-coated, mannose-incorporated catheter (or medical device) that is self-lubricating, more 

Regarding claim 2, Mistry et al teaches LoFric catheters wherein the hydrophilic polymer coating disposed on the surface of a catheter is polyvinylpyrrolidone (page 25, col. 2, last sentence into first sentence in col. 1 on page 26).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al, Lopez et al and Michal et al, as applied to claims 1 and 2 above, and further in view of Thallinger (Thallinger, B. 2015. Functionalization of Catheters with Antimicrobial Enzymes. Dissertation,  Institut für Umweltbiotechnologie Universität für Bodenkultur Wien.).
 The teachings of Mistry et al and Lopez et al and Michael et al are discussed above.
Mistry et al and Lopez et al and Michal et al do not teach a hydrophilic-polymer and mannose coated medical device wherein the coating further comprises a peroxide generating enzyme.
Thallinger teaches of oxidative enzymes naturally produced by the human body that act as an antimicrobial defense system and that there is growing interest in the health industry to mimick natural human defenses involving oxidative enzymes develop antimicrobial systems (page 34, section: “2.6.3 Oxidative Enzymes”, paragraph 1). Thallinger teaches the usefulness of hydrogen peroxide-producing enzymes, such as glucose oxidase, in antimicrobial systems due to the hydrogen peroxide that the 
It would have been obvious to one of skill in the art before the effective filing date to incorporate peroxide producing enzymes into the hydrophilic polymer and mannose coatings of medical devices (i.e. catheters) from the modified teachings of Mistry et al and Lopez et al, as well as Michal et al.  Lopez et al teaches the important and widespread issue in the health field of biofilms on catheters caused by uropathogenic bacteria (page 1, section: “Introduction”, paragraph 1). It would be obvious to one of skill in the art to incorporate any antimicrobial modification into the coating of catheters to 
Regarding claims 3, Thallinger teaches the usefulness of hydrogen peroxide producing enzymes in antimicrobial systems, corresponding to the instantly claimed “peroxide generating enzyme” of claim 3 (page 34, section: “2.6.3.1 Hydrogen peroxide producing enzymes as antimicrobial systems”, paragraph 2). 
Regarding claim 4, Thallinger further teaches that CDH is an oxidoreductase with the ability to inhibit bacterial growth; its use in catheter surfaces is being developed (page VIII, paragraph 2; page VIII, bullet 2).
Regarding claim 5, Thallinger teaches that glucose oxidase produces hydrogen peroxide, lending to its antimicrobial capabilities (page 34, section: “2.6.3.1 Hydrogen peroxide producing enzymes as antimicrobial systems”, paragraph 1, last sentence into page 35, paragraph 1). 
Regarding claims 6 and 7, Thallinger teaches the usefulness of lactoperoxidase for antimicrobial properties due to its ability to inhibit bacteria growth (page 35, section: “2.6.3.2 Hydrogen peroxide . 

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al and Lopez et al and Michal et al as applied to claims 1-2 above, and further in view of Fan et al (US 5295978) and Lobo et al (Lobo, V. et al. 2010. Free radicals, antioxidants, and functional foods: Impact on human health. Pharmacogn Rev. 4(8): 118-126.).
The teachings of Mistry et al and Lopez et al and Michal et al  are discussed above.
Mistry et al andLopez et al do not teach a hydrophilic-polymer and mannose coated medical device wherein the coating further comprises thixotropic agents, organic acid, or an antioxidant.
Fan et al teaches biocompatible polymeric complexes for coatings on medical devices that can be further modified with additives and antimicrobial agents to provide antimicrobial activity (abstract). Fan et al teaches that biocompatible polymers like polyvinylpyrrolidone and polyethylene oxide do not readily adhere to medical device substrates and that once carboxylic-acid containing polymer, they can then be immobilized on the surface of a variety of substrates (col. 2, lines 21-36). In addition, the use of oxygen-containing polymeric compounds in combination with polyvinylpyrrolidone and polyethylene oxide polymers contributes to the biocompatible nature of the coating (col. 7, lines 10-24; col. 7, lines 33-36). Among the oxygen-containing polymeric compounds noted by Fan et al, many thixotropic agents are listed including dextran, gelatin, hydropropylcellulose, hydroxyethylcarboxymethylcellulose, and propyleneglycol alginate (col. 7, lines 40-43). Last, Fan et al teaches the including antioxidants as an additive in medical device coatings  .
Fan et al does not teach the benefits of/provide motivation for including antioxidants in a surface coating for a medical device.
Lobo et al teaches of the dangers of oxidative stress caused by an imbalance between free radicals and antioxidants (abstract). Oxidative stress is the term used to describe oxidative damages of a wide range of molecular species and tissues as a result of free radical levels being too high/imbalanced (section: “Concept of Oxidative Stress”, paragraph 1). Free radicals are unstable, highly reactive, and capable of damaging biologically relevant molecules such as DNA, proteins, carbohydrates, and lipids; hydrogen peroxide is one of the most important oxygen-containing free radicals in diseases (section: “Free Radicals”, paragraph 1). Lobo et al further teaches that antioxidants are stable molecules that neutralize free radicals and, thus, reduce the capacity of free radicals to cause damage (section: “Antioxidants”, paragraph 1). Antioxidants delay or inhibit cellular damage (section: “Antioxidants”, paragraph 1).
It would have been obvious to one of skill in the art to incorporate thixotropic agents, organic acid, and an antioxidant into a modified medical device coating based on the teachings of Mistry et al, Lopez et al and Michal et al.   Fan et al teaches that carboxylic acid (an organic acid) is necessary to allow polymers like polyvinylpyrrolidone and polyethylene oxide to be deposited on medical device surfaces as they do not readily adhere to surfaces by themselves (col. 2, lines 21-36). Fan et al further teaches that thixotropic agents like propylene glycol alginate contribute to the biocompatibility of polymers like polyvinylpyrrolidone and polyethylene oxide polymers due to the oxygen-containing nature of thixotropic agents like propyleneglycol alginate (col. 7, lines 40-43). It would be obvious to use them in the formulation of a hydrophilic-polymer and mannose catheter device based on the modified teachings of Mistry et al and Lopez et al and Michal et al. One of skill in the art would be motivated to use organic acid to allow for the polyvinylpyrrolidone hydrophilic coating to be deposited on/adhere to the catheter device taught by Mistry et al. Additionally, Mistry et al teaches that the hydrophilic catheter device is inserted into the urethra of patients, therefore, one of skill in the art would be further motivated to also include thixotropic agents like propyleneglycol alginate in order to make a device intended to reside 
Regarding claims 8 and 9, Fan et al teaches the incorporation of propyleneglycol alginate into the coating formula intended for medical devices (col. 7, lines 40-43), thus satisfying the limitations of claim 9. By applicant’s own admission, alginates are a type of thixotropic agent, thus satisfying the limitation of claim 8. 
Regarding claim 11, Fan et al teaches that that biocompatible polymers like polyvinylpyrrolidone and polyethylene oxide must be mixed with carboxylic acid-containing polymers in order to be able to adhere to medical device surfaces (col. 2, lines 21-36). One of skill in the art would recognize that carboxylic-acid is an organic acid. 
Regarding claim 12, Fan et al teaches the inclusion of antioxidants in biocompatible medical device polymer coatings (col. 7, lines 63-66; claim 1). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al and Lopez et al and Michal et al as applied to claims 1 and 2 above, and further in view of Ghelzelbash et al (Ghelzelbash, G. R. 2012. Comparative inhibitory effect of xylitol and erythritol on the growth and biofilm formation of oral Streptococci. African Journal of Microbiology Research. 6(20): 4404-4408.).
The teachings of Mistry et al and Lopez et al are discussed above.
Mistry et al and Lopez et al do not teach a hydrophilic-polymer and mannose coated medical device wherein the coating further comprises sugar alcohol.  However, Michal et al do teach sugar alcohol, such as polyol, at col 4, line 19.  
Further, Ghelzelbash et al teaches that the sugar alcohols xylitol and erythritol have been demonstrated to be able to reduce bacterial growth, biofilm formation, and bacterial surface adherence; albeit eythritol had a stronger effect than xylitol (abstract; Table 1, Figure 1, Table 2). Both xylitol and erythritol are unable to be catabolized by biofilm forming bacteria like Streptococci and thus inhibit glycolytic enzymes, further resulting in inhibited bacterial growth (page 4408, col. 1, paragraph 1). 
It would have been obvious to one of skill in the art before the effective filing date to include sugar alcohols in a medical device coated with hydrophilic polymers and mannose based on the modified teachings of Mistry et al and Lopez et al and Michal et al.  Ghelzelbash et al teaches the antimicrobial properties of the sugar alcohols xylitol and erythritol and further demonstrated their effectiveness in reducing biofilm formation (abstract; Table 1, Figure 1, Table 2). Lopez et al teaches the important and widespread issue in the health field of biofilms on catheters caused by uropathogenic bacteria (page 1, section: “Introduction”, paragraph 1). 
It is important to reiterate that it would be obvious to one of skill in the art to incorporate any antimicrobial modification into the coating of catheters in order to inhibit the formation of harmful biofilms. Given the antimicrobial and anti-biofilm properties of the sugar alcohols xylitol and erythritol taught by Ghelzelbash et al, one of skill in the art would have been motivated to include them in the modified teachings of Mistry et al and Lopez et al to produce a better catheter that is more comfortable for patients to use and decreases the chances of biofilm formation.
Response to Arguments
Applicant's arguments filed January 22, 2021, have been fully considered but they are not persuasive.  The newly added prior art, Michal et al, do indeed teach the newly added lubricious .  
To locate the monomer, mannose of Lopez,  into the matrix disclosed by Michal et al and moreover for use of the same by Mistry et al, is prima facie obvious; because the combination of Mistry in view of Lopez and Michal et al clearly set forth the claimed features for providing a medical device comprising a surface and a lubricious hydrophilic coating.  A coating comprising a hydrophilic polymer matrix and mannose located within the matrix is a matter of routine optimization by those of skill in the art.  
One of skill would have recognized that providing the mannose within the hydrophilic polymer matrix would keep the mannose from wearing off.  Thereby affording more protection for the patient from infection by such medical devices.  
In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the newly cited combination of prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651